Mellen C. J.
delivered the opinion of the Court, at the ensuing ■July term in Waldo.
In the view we have taken of this cause, the three questions submitted for our decision, may all be resolved into one, and one answer will be sufficient for all. The submission bears date April 30, 1830, and the referees were authorised “ to determine as referees — whether the said Smith is by law entitled to betterments in said premises, and, if so, what amount said Smith shall receive as in full of said betterments.” On the 15th of May following the parties made and signed a “ statement of facts, to be submitted to said referees.” This statement contains the history of the claims of Smith for betterments and the facts on which his claims were founded; and also the facts on which the defendants relied to disprove his claim. On the 19th of July following the referees made their report, in which they say that they had taken into con*121sideration “ the agreement and the statement of facts,” and then go on to pronounce their “ opinion, final award and determination,” that Smith is legally entitled to betterments.
In the case of Jones v. Boston Mill Corporation, 6 Pick. 148, the Chief Justice, in delivering the opinion of the court, says, “ we lake one principle to be very clear, which is, that where it manifestly appears by the submission, that the parties intended to leave the whole matter, law and fact, to the decision of the referees or arbitrators, the award is conclusive, unless the award itself refers such question to the consideration of the court;” which is not done in the present 'case ; they declare their award to he final. See also Kleine v. Catara, 2 Gall. 61. The parties in this case certainly intended to refer some question to the decision of the referees; what was that question ? Not one of fact; for all the facts were agreed upon and stated in writing. Then it could only be a question of law. This was a matter in which the parties were not agreed. How wore the referees to decide it ? The agreement of submission answers, they were to decide it “ as referees,” judging for themselves upon the legality of the claim submitted. If the court were intended ultimately to decide it, by controlling the determination of the referees, then they had no power ; and the submission and all the proceedings were mere idle form and useless expense. Surely in this instance “ it manifestly appears that the parties intended to refer the law” to a court of their own creation, and for the purpose of a decision in a quiet and friendly manner. In this respect it differs essentially from the ease of Greenough v. Relf. The mere justice and fairness of the award is not disputed ; and we are all of opinion that no legal principle prevents us from enforcing its performance by a judgment for the sum awarded and interest from the commencement of the action. A default must be entered.